Citation Nr: 1339211	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  06-10 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for disc herniation of the lumbar spine, rated as 10 percent disabling prior to September 29, 2009 and 20 percent disabling thereafter. 

2.  Entitlement to an initial rating in excess of 10 percent for orthopedic impairment from a history of shin splints and stress fractures of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1981 to May 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction over the claims file is currently held by the RO in St. Louis, Missouri.

The Veteran's appeal was previously before the Board in May 2009 and January 2012 when the claims were remanded for additional development.  In January 2013, the Board issued a decision awarding an initial 10 percent evaluation for orthopedic impairment stemming from the Veteran's shin splints and stress fractures of the bilateral lower extremities.  The claim for an increased initial rating for a disc herniation of the lumbar spine was also remanded for additional development.  The Veteran appealed the assignment of a single 10 percent evaluation for orthopedic impairment from his shin splints the Court of Appeals for Veterans Claims (Court).   In June 2013, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which vacated and remanded the portion of the January 2013 Board decision addressing the orthopedic impairment from the Veteran's shin splints.  This claim, along with the claim for an increased initial rating for a disc herniation of the lumbar spine, has now returned to the Board for further action.

The issue of entitlement to a higher initial rating for disc herniation of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The orthopedic impairment from the Veteran's history of shin splints and stress fractures of right lower extremity (now diagnosed as compartment syndrome) most nearly approximates malunion of the tibia and fibula with a slight ankle disability.

2.  The orthopedic impairment from the Veteran's history of shin splints and stress fractures of the left lower extremity (now diagnosed as compartment syndrome) most nearly approximates malunion of the tibia and fibula with a slight ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but not higher, for the orthopedic impairment from the Veteran's history of shin splints and stress fractures of the right lower extremity are met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5262 (2013).

2.  The criteria for an initial rating of 10 percent, but not higher, for the orthopedic impairment from the Veteran's history of shin splints and stress fractures of the left lower extremity are met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a history of shin splints and stress fractures of the bilateral lower extremities was granted in the September 2004 rating decision on appeal.  An initial noncompensable evaluation was assigned effective June 1, 2004.  In January 2013, the Board awarded an initial 10 percent evaluation for orthopedic impairment of the bilateral lower extremities.  The Board's decision was vacated in a June 2013 JMR filed by the parties, and the appeal has now returned to the Board for consideration of whether separate initial 10 percent evaluations are warranted for shin splints of each lower extremity.  The June 2013 JMR did not disturb the Board's award of noncompensable evaluations for neurological impairment of the lower extremities due to shin splints, and the current decision is therefore limited to consideration of the orthopedic impairment resulting from the service-connected disability.   

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's disability (currently diagnosed as compartment syndrome) is rated by analogy under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula.  Under this diagnostic code, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent evaluation; with moderate knee or ankle disability warrants a 20 percent evaluation; and with a marked knee or ankle disability warrants a 30 percent evaluation.  Nonunion, with loose motion, requiring a brace, warrants a 40 percent evaluation.  The Veteran contends that increased ratings are warranted for his disability as it is productive of pain and limitation of function of each lower extremity.  

The Board finds that the orthopedic impairment resulting from the Veteran's compartment syndrome warrants a separate 10 percent evaluation for each lower extremity throughout the claims period.  The medical and lay evidence establishes that the disability most nearly approximates impairment of the bilateral tibia and fibula with a slight ankle disability.  VA examinations conducted in January 2004, December 2005, and September 2009 all demonstrate tenderness to palpitation of the tibia and in December 2005 there was mild discomfort to the legs with resisted dorsiflexion of the ankles.  A similar finding was observed during the September 2009 VA examination with increased pain to palpitation with dorsiflexion of the ankles.  The Veteran has also manifested consistent limitation of motion of the ankles upon VA and private examinations throughout the claims period with some decrease in ankle strength.  The Board has also considered the Veteran's reports of ankle involvement and functional impairment such as difficulties running, walking, and driving and notes that he underwent bilateral compartment fasciotomies of the legs in September 2006.  The procedure was performed to relieve symptoms of pain and elevation of leg compartment musculature and pressures.  

A rating in excess of 10 percent is not warranted as there is no indication the Veteran's associated symptoms and ankle disability most nearly approximate moderate.  Ankle range of motion has never been more than mildly restricted with plantar flexion most limited during an April 2006 private examination to 30 degrees and dorsiflexion to 5 degrees.  X-rays and a June 2006 bone scan of the bilateral tibia and fibula have been consistently normal throughout the claims period and upon examination the Veteran only demonstrated tibia tenderness upon palpitation.  Upon private examination in January 2009 (which included measurement of the lower extremity compartmental pressures), the Veteran's physician concluded that he did not currently meet the criteria for exertional compartmental syndrome.  In sum, the Veteran has complained of bilateral lower leg pain with associated mild ankle symptoms, but there is no objective evidence of bony or joint abnormalities of the bilateral tibia and fibula at any time during the claims period.  A rating in excess of 10 percent for each lower extremity is therefore not warranted. 

The Board has considered whether there is any other schedular basis for granting higher ratings other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims for additional increased ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's shin splints demonstrate bilateral lower extremity leg pain with mild ankle disability and slightly decreased ankle motion.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to the service-connected shin splints and stress fractures.  He is not in receipt of benefits from the Social Security Administration (SSA) and has continued to work throughout the claims period.  The Veteran has also not stated that he has lost any time from work or is unable to perform his duties due to his service-connected disabilities.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected bilateral shin splints.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial rating assigned following an award of service connection.  The claim for service connection for the disability on appeal is now substantiated and the filing of a notice of disagreement as to the September 2004 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The February 2006 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation assigned by the RO.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in September 2009, October 2009, and March 2012 in response to his claim for an increased rating.

The Board also finds that VA has complied with the May 2009 and January 2012 remand orders of the Board.  In response to the Board's remands, the Veteran was afforded a VA examination to determine the severity of his shin splints in September 2009.  VA also obtained records of treatment from the Veteran's private physicians at Washington University Hospital, St. Joseph's Hospital, and Barnes Jewish Hospital.  The May 2009 remand also ordered that VA should obtain any relevant records from the Veteran's employment in law enforcement.  The Veteran was contacted in July 2010 and March 2011 and asked to provide details regarding his employment and records associated with his work in law enforcement.  No response to these requests was received.  The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above, that VA has done its utmost to develop the evidence with respect to the Veteran's employment records and any failure to develop this claim rests with the Veteran himself.  The claims on appeal were readjudicated in the August 2012 statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating of 10 percent, but not higher, for orthopedic impairment from a history of shin splints and stress fractures of the right lower extremity is granted.

Entitlement to an initial rating of 10 percent, but not higher, for orthopedic impairment from a history of shin splints and stress fractures of the left lower extremity is granted.


REMAND

In January 2013, the Board remanded the claim for an initial increased rating for a disc herniation of the lumbar spine to allow for the scheduling of a VA examination to determine the current severity of the disability.  The appeal has now returned to the Board following the grant of the parties' June 2013 JMR by the Court, but the record does not indicate that the development ordered by the Board in the January 2013 remand was ever accomplished.  Thus, the claim for an increased rating for a lumbar spine disability must be remanded for compliance with the January 2013 remand instructions.  See Stegall v. West, 11 Vet. App 268 (1998) (Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to determine the current severity of all manifestations of his service-connected lumbar spine disability.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  Finally, the examiner should discuss whether the Veteran's disability has resulted in doctor-prescribed bedrest; if so, the examiner should address the frequency and duration of such bedrest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including neuropathy in both lower extremities due to the service-connected back disability.  Any sensory or motor impairment in the lower extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

Finally, the examiner should provide an opinion concerning the impact of the Veteran's back and any related neurological disabilities on his ability to secure or follow a substantially gainful occupation.

The rationale for all opinions expressed should be provided.  

2.  Readjudicate the claim on appeal.  If the benefits sought on appeal are not fully granted the RO should issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


